UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35496 Summer Energy Holdings, Inc. (Exact name of registrant as specified in charter) Nevada 20-2722022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 260, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 375-2790 (Issuer’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of May 14, 2013 was 12,979,863. Summer Energy Holdings, Inc. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1A Risk Factors 13 Item 6. Exhibits 13 SIGNATURES 14 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 March 31, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Prepaid and other current assets Total current assets Property and Equipment, net Certificates of Deposit – Restricted Deferred Financing Costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued wholesale power purchased Accrued expenses Total current liabilities Commitments Stockholders' Equity Preferred Stock - $.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common Stock - $.001 par value, 100,000,000 shares authorized, 12,979,863 shares issued and outstanding at March 31, 2013 and 12,954,863 at December 31, 2012, respectively Subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to the consolidated financial statements. 3 Table of Contents SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 Electricity Revenue $ $ Cost of Goods Sold Power purchases and balancing/ancillary Transportation and distribution providers charge Total cost of goods sold Gross Profit General and Administrative Operating Loss ) ) Other Income (Expense) Financing costs ) ) Interest income Total other income (expense) ) ) Net Loss Before Income Taxes ) ) Income Taxes - - Net Loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares – basic and diluted See accompanying notes to the consolidated financial statements. 4 Table of Contents SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2013 AND MARCH 31, 2012 (UNAUDITED) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by(used) in operating activities: Stock compensation expense Interest earned ) ) Depreciation and amortization expense Bad debt expense Changes in operating assets and liabilities: Accounts receivable ) Prepaid and other current assets ) ) Accounts payable Accrued wholesale power purchases Accrued expenses Net cash provided by (used) in operating activities ) Cash Flows from Investing Activities Purchase of restricted cash ) ) Purchase of certificate of deposit – restricted - ) Recapitalization - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Net Change in Cash ) ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Income taxes paid $
